                                             CHARGES AND PENALTIES

        CASE NAME: _______________________________
                   Kimberly Ann Brischle           CASE NO.                               2:21-CR-93-RMP-1
                                                                                         ______________________
                                                                                                          FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON
                                                     ✔
                                    3
                TOTAL # OF COUNTS: _______     _________FELONY    _________MISDEMEANOR   _________PETTY OFFENSE
                                                                                                  Jul 20, 2021
                                                                                                     SEAN F. MCAVOY, CLERK



Count            Statute                 Description of Offense                                   Penalty

                                                                         CAG up to 5 years
                                                                         $250,000 fine
  1     18 U.S.C. § 2261A(2)   Cyberstalking
                                                                         3 years supervised release
                                                                         $100 special penalty assessment
                                                                         CAG up to 5 years
                                                                         $250,000 fine
  2     18 U.S.C. § 2261A(1)   Interstate Stalking
                                                                         3 years supervised release
                                                                         $100 special penalty assessment
                                                                         CAG up to 10 years (non-suspendable and consecutive to
                               Use of Fire in the Commission of a        any other term of imprisonment);
  3     18 U.S.C. § 844(h)
                               Federal Felony Offense                    $250,000 fine; 3 years supervised release
                                                                         $100 special penalty assessment
